Citation Nr: 1143864	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  06-09 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a sleep disorder to include insomnia and sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


 
INTRODUCTION

The Veteran served on active duty from August 1979 to July 1992 and from May 2003 to May 2004.

This matter originally comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The claim was denied by the Board in February 2009, and appealed by the Veteran.  Thereafter, in March 2011, pursuant to a memorandum decision, the United States Court of Appeals for Veterans Claims (Court) set aside the Board's decision to deny the Veteran's claim and remanded the case to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In light of points raised in the memorandum decision, and review of the claims file, the Board finds that further action on the claim on appeal is warranted.  

The Veteran claims that he has a sleep disorder incurred in service. 

Service treatment records, including all reports of physical examinations, are negative for any complaints or a diagnosis of a sleep disorder while the Veteran was on active duty.  In a service treatment record (STR) dated in April 1979, the Veteran denied trouble sleeping.  In a December 1982 STR, the Veteran complained of increased tiredness for one week and indicated that he oversleeps in the morning and has been late for work for two days.  The examiner diagnosed a viral upper respiratory infection.  In a May 1986 STR the Veteran complained that he fatigues easily.  A pulmonary function test was normal and the examiner noted that he smoke two packs of cigarettes a day.  In May 1986 and May 1987 STRs, the Veteran reported that he had no trouble sleeping.

Post-service, the Veteran underwent a VA nose/sinus examination in June 2004 and complained of trouble sleeping.  He gave a history of nasal repair in 1980, with partial improvement.  He complained of increasing nasal congestion.  He told the examiner that he had not had his sleep disorder formally evaluated in the past. Following the examination, the diagnoses included deviated nasal septum, status post nasal septum repair; current structural decrease in the nasal patency; sleep disorder; and possible obstructive sleep apnea.

In May 2005, the Veteran underwent a VA mental health examination.  The Veteran complained of a sleep disturbance because he woke up at night on a regular basis, as frequently as four times a night.  He also complained of feeling restless and that he felt he was in a box, totally exhausted.  He stated that the problem existed for over 20 years.  He also said that if he did not take his hypertension medication he became fidgety, restless and agitated.  The examiner found that the Veteran met the criteria for primary insomnia and had a mild disorder as a result of his sleep disturbance.

A September 2005 VA medical record indicated a question whether the Veteran had sleep apnea and recommended he visit a sleep clinic for further evaluation.

In a September 2011 statement, the Veteran's previous employer indicated that he worked with the Veteran since August 1999.  He reported that he is quite familiar with the Veteran's difficulty sleeping.  He reported the Veteran had difficulty concentrating, especially as the day progresses.  He also reported that as a squadron Commander in the US Air Force he has experience with sleeping issues with several of his troops. 

In a June 2011 letter from A. B., M.D., the physician notes that the Veteran suffers from positive obstructive sleep apnea/hypopnea that is severe in the supine position.  This has affected his ability to work and was documented in his military medical records for being late several times.  The physician opined that the Veteran more likely than not has suffered from positive obstructive sleep apnea/hypopnea during his military service. 

Although the Veteran has submitted multiple statements concerning the etiology of his disorder, the Veteran has not had a thorough VA examination.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to an Appellant's claim of entitlement to service connection, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the Appellant's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds a VA examination is necessary to determine the nature and etiology of the Veteran's claimed sleep disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names and addresses and dates of treatment of all medical care providers, VA and non-VA, that have provided any treatment pertinent to his sleep disorder claim.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed sleep disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, including a sleep study, and all special tests and clinical findings should be clearly reported.

The examiner should give an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has any present sleep disability (as supported by objective medical findings) incurred in active duty service.  The examiner is to specifically comment on:

   a.  the December 1982 service treatment record in which the Veteran complained of increased tiredness for one week and indicated that he oversleeps in the morning and has been late for work for two days; and,

   b.  the Veteran's statements concerning a 20 year history of sleep problems and April 1979 and May 1986, and May 1987 service treatment records in which the Veteran denied trouble sleeping; and,

   c.  the opinion of A. B., M.D., indicating a diagnosis of sleep apnea.

Prior to the examination, the claims folder and a separate copy of the Remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed.  All applicable laws and regulations should be considered.  If the benefit sought remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


